       Case 2:21-cv-02927-CAS-GJS Document 44 Filed 05/21/21 Page 1 of 9 Page ID #:2251


               1 LATHAM & WATKINS LLP
               2 Joshua G. Hamilton (SBN 199610)
                 joshua.hamilton@lw.com
               3 10250 Constellation Blvd., Suite 1100
               4 Los Angeles, California 90067-6268
                 Telephone: (424) 653-5500
               5 Facsimile: (424) 653-5501
               6
                 Manuel A. Abascal (SBN 171301)
               7 manny.abascal@lw.com
               8 355 S. Grand Ave., Suite 100
                 Los Angeles, California 90071-1560
               9 Telephone: (213) 485-1234
              10 Facsimile: (213) 891-8763
              11 Counsel for Non-Party City National Bank
              12                     UNITED STATES DISTRICT COURT
              13                    CENTRAL DISTRICT OF CALIFORNIA
              14                             WESTERN DIVISION
              15 SECURITIES AND EXCHANGE                Case No.: 2:21-cv-02927-CAS-GJSx
                 COMMISSION,
              16
                            Plaintiff,                  NON-PARTY CITY NATIONAL
              17                                        BANK’S EX PARTE APPLICATION
                 vs.                                    FOR APPROVAL TO PAY OFF
              18
                                                        DEFENDANT ZACHARY J.
              19 ZACHARY J. HORWITZ; and                HORWITZ’S LINE OF CREDIT
                 1INMM CAPITAL, LLC,                    AND CLOSE THE ACCOUNT;
              20
                                                        MEMORANDUM OF POINTS AND
              21            Defendants.                 AUTHORITIES; DECLARATIONS
              22                                        OF MICHAEL C. FRAZIER AND
                                                        JOSHUA G. HAMILTON
              23
              24
              25
              26
              27
              28
                                                            CITY NATIONAL BANK’S EX PARTE APPLICATION TO
ATTORNEYS AT LAW
  LOS ANGELES                                                           CLOSE ACCOUNT AND OTHER RELIEF
       Case 2:21-cv-02927-CAS-GJS Document 44 Filed 05/21/21 Page 2 of 9 Page ID #:2252


                   1         Pursuant to Local Rule 7-19, Non-Party City National Bank (“CNB”), by
                   2 and through its counsel Latham & Watkins LLP, hereby respectfully submits this
                   3 Ex Parte Application for Court approval to (1) pay off a secured personal line of
                   4 credit (“PLC”) held at CNB by Defendant Zachary J. Horwitz using the proceeds
                   5 from the liquidation of an associated collateral account at CNB held by Mr.
                   6 Horwitz’s mother, Susan Kozlowski; (2) close the PLC; and (3) return any excess
                   7 proceeds from the collateral account to Ms. Kozlowski. Good cause exists to issue
                   8 this relief ex parte because Ms. Kozlowski’s account is not listed in the Court’s
                   9 asset freeze orders, the PLC is currently in default status, and Ms. Kozlowski seeks
              10 the return of excess funds in her collateral account after it is liquidated to pay off
              11 the PLC.
              12             This Ex Parte Application is based on the attached Memorandum of Points
              13 and Authorities and the Declarations of Michael C. Frazier (“Frazier Decl.”) and
              14 Joshua G. Hamilton (“Hamilton Decl.”).
              15             On May 19, 2021, counsel for CNB sent an email to Kathryn Wanner and
              16 Lance Jasper, counsel for the Securities and Exchange Commission (“SEC”) in this
              17 matter, informing them of the relief sought by CNB, and subsequently had a
              18 telephone call with Ms. Wanner. The SEC indicated in its email response and by
              19 telephone that it does not oppose the relief sought by CNB in this Ex Parte
              20 Application. (Hamilton Decl. ¶ 2.) Counsel for CNB also called and emailed
              21 counsel for Defendants Zachary Horwitz and 1INMM Capital, LLC
              22 (“Defendants”) to inform them of this ex parte relief. In email correspondence on
              23 May 19, 2021, counsel for Defendants indicated that they do not oppose this
              24 Application. (Hamilton Decl. ¶ 3.)
              25             Pursuant to Local Rule 7-19, the name, address, and telephone number of
              26 counsel in this matter are as follows:
              27
              28
                                                                    CITY NATIONAL BANK’S EX PARTE APPLICATION TO
ATTORNEYS AT LAW
  LOS ANGELES                                                   1               CLOSE ACCOUNT AND OTHER RELIEF
       Case 2:21-cv-02927-CAS-GJS Document 44 Filed 05/21/21 Page 3 of 9 Page ID #:2253


                   1       Counsel for the Securities and Exchange Commission:
                   2
                           KATHRYN C. WANNER
                   3       Email: wannerk@sec.gov
                   4       M. LANCE JASPER
                           Email: jasperml@sec.gov
                   5       Attorneys for Plaintiff
                   6       Securities and Exchange Commission
                           Michele Wein Layne, Regional Director
                   7       Alka N. Patel, Associate Regional Director
                   8       Amy J. Longo, Regional Trial Counsel
                           444 S. Flower Street, Suite 900
                   9       Los Angeles, California 90071
              10           Telephone: (323) 965-3998
                           Facsimile: (213) 443-1904
              11
              12           Counsel for Defendants:

              13           VEDDER PRICE (CA) LLP
              14           Michael Quinn
                           Email: mquinn@vedderprice.com
              15           Ryan S. Hedges
              16           Email: rhedges@vedderprice.com
                           1925 Century Park East, Suite 1900
              17           Los Angeles, California 90067
              18           T: +1 424 204 7700
                           F: +1 424 204 7702
              19
              20       Dated: May 21, 2021                                 Respectfully submitted,
              21                                                           By /s/ Joshua G. Hamilton
              22                                                           Joshua G. Hamilton
                                                                           LATHAM & WATKINS LLP
              23                                                           Counsel for Non-Party City
              24                                                           National Bank
              25
              26
              27
              28
                                                                    CITY NATIONAL BANK’S EX PARTE APPLICATION TO
ATTORNEYS AT LAW
  LOS ANGELES                                                   2               CLOSE ACCOUNT AND OTHER RELIEF
       Case 2:21-cv-02927-CAS-GJS Document 44 Filed 05/21/21 Page 4 of 9 Page ID #:2254


                   1               MEMORANDUM OF POINTS AND AUTHORITIES
                   2         Non-Party City National Bank (“CNB”) brings this Ex Parte Application
                   3 seeking Court approval to effectuate the payoff and closure of Defendant Zachary
                   4 Horwitz’s personal line of credit, bearing (redacted) account number XXXX9641
                   5 (“PLC”), held by CNB. In or about January 2013 (prior to the date of the activities
                   6 alleged in this case or in the criminal case filed against Mr. Horwitz by the United
                   7 States Department of Justice), Mr. Horwitz opened the PLC at CNB. The PLC was
                   8 for a maximum amount of $1,140,000 and has been in default status since April
                   9 2021. The PLC is one of the accounts listed in the Order (1) Freezing Assets; (2)
              10 Requiring An Accounting; (3) Prohibiting Destruction Of Documents; And (4) To
              11 Set Hearing On Order To Show Cause, entered by the Court in this case on April 6,
              12 2021, and the Order Freezing Assets and Prohibiting Destruction of Documents,
              13 entered by the Court in this case on May 14, 2021. (Dkt. No. 18 at ¶ C; Dkt. No. 43
              14 at ¶ C.)
              15             Good cause exists for this relief. Between the time he opened the PLC and
              16 the present, Mr. Horwitz borrowed all or almost all of the maximum amount
              17 available under the PLC. Through 2020, the PLC was renewed on an annual basis.
              18 The PLC matured, and in April 2021, went into default status. To date, it has not
              19 been repaid, and the full principal amount plus accrued interest, totaling
              20 approximately $1,147,548.46 as of May 21, 2021 (“PLC Current Payoff Amount”),
              21 are still owed on the PLC. (Declaration of Michael C. Frazier (“Frazier Decl.”) ¶
              22 2.)
              23             Since inception and at all times thereafter, Mr. Horwitz’s PLC was, and has
              24 been, fully secured by liquid assets owned by his mother, Susan Kozlowski. Ms.
              25 Kozlowski’s account is not listed in the Court’s asset freeze orders. Ms.
              26 Kozlowski opened an account at CNB in the name of her trust concurrently with
              27 Mr. Horwitz’s opening of the PLC. She deposited various forms of cash and
              28 securities in her trust account. At the time Ms. Kozlowski opened the trust account
                                                                     CITY NATIONAL BANK’S EX PARTE APPLICATION TO
ATTORNEYS AT LAW
  LOS ANGELES                                                    3               CLOSE ACCOUNT AND OTHER RELIEF
       Case 2:21-cv-02927-CAS-GJS Document 44 Filed 05/21/21 Page 5 of 9 Page ID #:2255


                   1 in 2013, she also pledged it as collateral for Mr. Horwitz’s PLC. To CNB’s
                   2 knowledge, including based on a review of Ms. Kozlowski’s annual trust account
                   3 statements from inception in January 2013 through 2020 and on Ms. Kozlowski’s
                   4 representation to CNB, none of the assets in her trust account originated with Mr.
                   5 Horwitz or his alleged activities. The current balance of Ms. Kozlowski’s trust
                   6 account is greater than is needed to fully repay the PLC Current Payoff Amount.
                   7 (Frazier Decl. ¶ 3.)
                   8        Since approximately mid-April 2021, Ms. Kozlowski has been in contact
                   9 with CNB regarding the status of her trust account. In communications with CNB,
              10 she has stated that she would like to regain access to the balance of her trust
              11 account over and above the PLC Current Payoff Amount. (Frazier Decl. ¶ 4.)
              12            CNB respectfully seeks Court approval to (1) pay off the PLC, including all
              13 accrued interest through the date of final payoff, from the liquidation of the
              14 associated collateral account at CNB held by Ms. Kozlowski; (2) close the PLC;
              15 and (3) return any excess proceeds from the collateral account to Ms. Kozlowski.
              16 (Frazier Decl. ¶ 5.)
              17       Dated: May 21, 2021                                 Respectfully submitted,
              18                                                           By /s/ Joshua G. Hamilton
              19                                                           Joshua G. Hamilton
              20                                                           LATHAM & WATKINS LLP
                                                                           Counsel for Non-Party City
              21                                                           National Bank
              22
              23
              24
              25
              26
              27
              28
                                                                    CITY NATIONAL BANK’S EX PARTE APPLICATION TO
ATTORNEYS AT LAW
  LOS ANGELES                                                   4               CLOSE ACCOUNT AND OTHER RELIEF
       Case 2:21-cv-02927-CAS-GJS Document 44 Filed 05/21/21 Page 6 of 9 Page ID #:2256


                   1                  DECLARATION OF MICHAEL C. FRAZIER
                   2        I, Michael C. Frazier, hereby declare as follows:
                   3        1.    I am Vice President, Wealth Advisor, at Wealth Management Services
                   4 at City National Bank (“CNB”). I began working at CNB in October 2012. This
                   5 declaration is based on my own personal knowledge and on my review of authentic
                   6 CNB business records, made at or near the time of the events described in those
                   7 records by a person with knowledge of the events, and maintained in the ordinary
                   8 course of CNB’s business.
                   9        2.    In or about January 2013, prior to the dates of the activities alleged in
              10 the cases filed against him by the Securities and Exchange Commission and the
              11 United States Department of Justice, Zachary Horwitz opened a personal line of
              12 credit (“PLC”) at CNB, bearing (redacted) account number XXXX9641. The PLC
              13 was for a maximum amount of $1,140,000. Between the time he opened the PLC
              14 and the present, Mr. Horwitz borrowed all or almost all of the maximum amount
              15 available. Through 2020, the PLC was renewed on an annual basis. The PLC has
              16 matured and, in April 2021 it went into default status. It currently remains in
              17 default status. To date, it has not been repaid, and the full principal amount plus
              18 accrued interest, totaling approximately $1,147,548.46 as of May 21, 2021 (“PLC
              19 Current Payoff Amount”) are still owed on the PLC.
              20            3.    At all times since its inception, Mr. Horwitz’s PLC has been fully
              21 secured by liquid assets owned by his mother, Susan Kozlowski. Ms. Kozlowski
              22 opened an account at CNB in the name of her trust concurrently with Mr.
              23 Horwitz’s opening of the PLC. At the time she opened the account, she deposited
              24 various forms of cash and securities in her trust account. She also pledged the trust
              25 account as collateral for Mr. Horwitz’s PLC. To CNB’s knowledge, including
              26 based on a review of Ms. Kozlowski’s annual trust account statements from
              27 inception in January 2013 through 2020 and on Ms. Kozlowski’s representation to
              28 me, none of the assets in her trust account originated with Mr. Horwitz or his
                                                                    CITY NATIONAL BANK’S EX PARTE APPLICATION TO
ATTORNEYS AT LAW
  LOS ANGELES                                                   5               CLOSE ACCOUNT AND OTHER RELIEF
       Case 2:21-cv-02927-CAS-GJS Document 44 Filed 05/21/21 Page 7 of 9 Page ID #:2257


                   1 alleged activities. The current balance of Ms. Kozlowski’s trust account is greater
                   2 than the PLC Current Payoff Amount.
                   3        4.     Since approximately mid-April 2021, Ms. Kozlowski has been in
                   4 contact with me regarding the status of her trust account. She has stated that she
                   5 would like to regain access to the balance of her trust account over and above the
                   6 PLC Current Payoff Amount.
                   7        5.     With the approval of the Court, CNB would like to (a) liquidate assets
                   8 in Ms. Kozlowski’s trust account to the extent necessary to fully repay Mr.
                   9 Horwitz’s PLC including all accrued interest through the date of final payoff; (b)
              10 close Mr. Horwitz’s PLC account, and (c) return any remaining funds in Ms.
              11 Kozlowski’s trust account to Ms. Kozlowski.
              12            I declare under penalty of perjury under the laws of the United States of
              13 America that the foregoing is true and correct to the best of my knowledge and
              14 belief.
              15
              16            Executed this ___
                                          20th day of May, 2021 in Los Angeles, California.


              17                                             _____________________________
              18
                                                                    MICHAEL C. FRAZIER
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                    CITY NATIONAL BANK’S EX PARTE APPLICATION TO
ATTORNEYS AT LAW
  LOS ANGELES                                                   6               CLOSE ACCOUNT AND OTHER RELIEF
       Case 2:21-cv-02927-CAS-GJS Document 44 Filed 05/21/21 Page 8 of 9 Page ID #:2258


                   1                  DECLARATION OF JOSHUA G. HAMILTON
                   2         I, Joshua G. Hamilton, hereby declare as follows:
                   3         1.    I am a Partner with the law firm of Latham & Watkins LLP, counsel
                   4 for Non-Party City National Bank (“CNB”). The facts set forth herein are true of
                   5 my own personal knowledge, and if called upon to testify thereto, I could and
                   6 would competently do so under oath. I make this Declaration in support of CNB’s
                   7 Ex Parte Application for Court approval for certain relief (together, the “Relief”)
                   8 as follows: to (1) pay off a secured personal line of credit (“PLC”), including all
                   9 accrued interest through the date of final payoff, held at CNB by Defendant
              10 Zachary J. Horwitz using the proceeds from the liquidation of an associated
              11 collateral account at CNB held by Mr. Horwitz’s mother, Susan Kozlowski;
              12 (2) close the PLC; and (3) return any excess proceeds from the collateral account
              13 to Ms. Kozlowski.
              14             2.    On May 19, 2021, I sent an email to Kathryn Wanner and Lance
              15 Jasper, counsel for the Securities and Exchange Commission (“SEC”) in this
              16 matter, informing them that CNB would be filing this Ex Parte Application and of
              17 the relief intended to be sought by CNB. I subsequently had a telephone call with
              18 Ms. Wanner. The SEC indicated in its email response and by telephone that it does
              19 not oppose the Relief sought by CNB in this Ex Parte Application.
              20             3.    On May 18, 2021, I spoke by telephone with Michael Quinn of the
              21 law firm Vedder Price (CA) LLP, counsel for Defendants Zachary J. Horwitz and
              22 1INMM Capital, LLC, informing him that CNB intended to file this Ex Parte
              23 Application and informing him of the Relief CNB intended to seek. On May 19,
              24 2021, I sent follow-up emails to Mr. Quinn providing notice of the Ex Parte
              25 Application and describing the relief CNB intended to seek. Mr. Quinn confirmed
              26 in an email response that his clients do not oppose the Application.
              27
              28
                                                                     CITY NATIONAL BANK’S EX PARTE APPLICATION TO
ATTORNEYS AT LAW
  LOS ANGELES                                                    7               CLOSE ACCOUNT AND OTHER RELIEF
       Case 2:21-cv-02927-CAS-GJS Document 44 Filed 05/21/21 Page 9 of 9 Page ID #:2259


                   1           I declare under penalty of perjury under the laws of the United States of
                   2 America that the foregoing is true and correct to the best of my knowledge and
                   3 belief.
                   4
                   5           Executed this 21st day of May, 2021 in Los Angeles, California.

                   6                                           /s/ Joshua G. Hamilton
                   7
                                                                       Joshua G. Hamilton
                   8
                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                       CITY NATIONAL BANK’S EX PARTE APPLICATION TO
ATTORNEYS AT LAW
  LOS ANGELES                                                      8               CLOSE ACCOUNT AND OTHER RELIEF
